Exhibit 10.4

AMENDMENT

TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to the Executive Employment Agreement (this “Amendment”) by and
between Heron Therapeutics, Inc. (the “Company”), and Paul Marshall (the
“Executive”) is effective as of April 22, 2015.

WHEREAS, the Executive and the Company are parties to the Executive Employment
Agreement dated as of November 1, 2013 (the “Original Agreement”); and

WHEREAS, the Executive and the Company desire to amend the Original Agreement as
described in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants in this Amendment, the
parties agree that the Original Agreement is amended as set forth below:

 

1. Clause (iii) of Section 4.4.2 shall be amended and restated in its entirety
to read as follows:

“(iii) reimbursement for or continuation of payment by the Company of its
portion of the health insurance benefits provided to Executive immediately prior
to termination pursuant to the terms of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or other applicable law for a
period of up to 18 months from the date of termination”

 

2. Section 4.4.3 shall be amended and restated in its entirety to read as
follows:

“4.4.3 Change in Control. If the Executive’s employment shall be terminated by
the Company without Cause, or by the Executive for Good Reason within three
months before or within 18 months following a Change in Control, the Executive
shall receive the payments specified in Section 4.4.1, and, in addition, within
ten days of the Executive’s delivery to the Company of a fully effective Release
and Waiver in the form attached hereto as Exhibit A, within the applicable time
period set forth therein, but in no event later than 45 days following
termination of the Executive’s employment, the Executive shall receive the
following: (i) a lump sum payment equal to the Executive’s annual base salary
then in effect, less required deductions and withholdings; (ii) the greater of
the Executive’s target performance bonus then in effect, less required
deductions and withholdings, or the Executive’s performance bonus paid in the
year preceding the year in which termination occurs, less required deductions
and withholdings; (iii) accelerated vesting of 100% of any outstanding and
unvested stock awards held by the Executive at such time (including both
time-based and performance-based stock awards) and (iv) provided that the
Executive timely elects continued coverage under COBRA, the COBRA benefit for a
period of up to 12 months.”

 

3. Except as modified by this Amendment, the Original Agreement shall remain in
full force and effect.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Heron Therapeutics, Inc.

By: /s/ Barry Quart

Name: Barry Quart Title: CEO

/s/ Paul Marshall

Paul Marshall